[Cite as Taylor-Winfield Corp. v. Huntington Natl. Bank, 2020-Ohio-5056.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


 THE TAYLOR-WINFIELD                                     :          OPINION
 CORPORATION,

                   Plaintiff-Appellant,                  :
                                                                    CASE NO. 2020-T-0005
         - vs -                                          :

 THE HUNTINGTON NATIONAL BANK,                           :

                   Defendant-Appellee.                   :


 Civil Appeal from the Trumbull County Court of Common Pleas, Case No. 2019 CV
 00749.

 Judgment: Reversed and remanded.


 Ned C. Gold, Jr., The Gold Law Firm, 7011 East Market Street, Warren, Ohio 44484 (For
 Plaintiff-Appellant).

 Christopher J. Niekamp, Natalie M. Niese, and Justin D. Tjaden, Niekamp, Weisensell,
 Mutersbaugh, Mastrantonio, LLP, Nantucket Building, Third Floor, 23 South Main Street,
 Akron, Ohio 44308 (For Defendant-Appellee).



THOMAS R. WRIGHT, J.

        {¶1}      Appellant, Taylor-Winfield Corporation, appeals the dismissal with prejudice

of its civil suit against appellee, Huntington National Bank. Taylor-Winfield contends that

its failure to timely comply with a court order and failure to attend a hearing did not warrant

dismissal with prejudice. We reverse and remand.

        {¶2}      In April 2019, Taylor-Winfield filed a two-count complaint against
Huntington. Huntington moved to dismiss under Civ.R. 12(B)(6), which the trial court

granted in part. The court dismissed one claim, but as to the other claim, the court

converted the motion into one for summary judgment since Huntington’s argument could

not be decided solely on the allegations in the complaint. Accordingly, the case was set

for a status conference on November 19, 2019.

      {¶3}   One day before the hearing, Taylor-Winfield filed the affidavit of its

president, John A. Anderson, in opposition to summary judgment.         Attached to the

affidavit were multiple documents including, but not limited to, an open-end mortgage

dated June 16, 2008, an amendment to the mortgage dated August 10, 2010, and two

promissory notes dated August 10, 2010. Taylor-Winfield also moved for leave to file an

amended complaint, asserting four new claims sounding in breach of contract, civil

conspiracy, promissory estoppel, and misrepresentation/fraud. It did not attach any

documents to the amended complaint.

      {¶4}   After the trial court granted the motion for leave and the amended complaint

was entered on the docket, Huntington moved for a more definitive statement. Citing

Civ.R. 10(D), Huntington maintained that Taylor-Winfield failed to attach copies of the

documents that formed the basis of the new claims. One week later, on December 13,

2019, the trial court ordered Taylor-Winfield to “provide copies of the 2008 Mortgage,

2010 Amended Mortgage, and 2010 Promissory Notes” in four days, or “by or before

December 17, 2019” despite these documents having been already provided to the court

and Huntington as attachments to Anderson’s affidavit.

      {¶5}   Huntington moved to dismiss the case under Civ.R. 41(B)(1) on January 9,

2020 for failure to comply. The court scheduled a hearing on the motion to dismiss




                                           2
January 22, 2020. One day before the hearing, and 35 days after expiration of the four-

day deadline, Taylor-Winfield responded to the motion to dismiss by filing a supplement

to its amended complaint attaching the documents referenced in the trial court’s

December 13, 2019 order.

       {¶6}   Taylor-Winfield’s counsel did not, however, attend the hearing. Two days

after the hearing, the trial court dismissed the case with prejudice under Civ.R. 41(B)(1).

The court based its decision upon Taylor-Winfield’s failure to comply with its order, failure

to file a response to the motion to dismiss, and failure to attend the January 22, 2020

hearing.

       {¶7}   Taylor-Winfield assigns one assignment of error:

       {¶8}   “The trial court disregarded several long-standing principles pertaining to

the use of Rule 41(B), Ohio Rules of Civil Procedure and improperly dismissed the case

with prejudice.”

       {¶9}   In challenging dismissal, Taylor-Winfield contends the trial court abused its

discretion in concluding that its actions were sufficiently dilatory to warrant disposing of

the case without considering the merits. And regardless of the reasons for its delay in

supplementing its amended complaint, it argues that dismissal with prejudice was not

justified because its supplement was filed before the motion to dismiss hearing.

       {¶10} The trial court’s decision to dismiss was pursuant to Civ.R. 41(B)(1), which

provides:

       {¶11} “Where the plaintiff fails to prosecute, or comply with these rules or any

court order, the court upon motion of a defendant or on its own motion may, after notice

to the plaintiff’s counsel, dismiss an action or claim.”




                                              3
       {¶12} Civ.R. 41(B)(1) should only be invoked in limited cases where “‘the conduct

of a party is so negligent, irresponsible, contumacious or dilatory as to provide substantial

grounds for dismissal with prejudice for a failure to prosecute or obey a court order.’” U.S.

Bank Nat. Assn. v. Birovsek, 2019-Ohio-838, 132 N.E.3d 1121, ¶ 18 (11th Dist.), quoting

Sazima v. Chalko, 86 Ohio St. 3d 151, 158, 712 N.E.2d 729 (1999). “Among the factors

to be considered include a drawn-out history of litigation, evidence of a party’s failure to

voluntarily comply with the discovery requests of an adverse party unless ordered or

threatened, and any other evidence which demonstrates that the party is deliberately

proceeding in a dilatory manner.” Nardelli v. Smith, 10th Dist. Franklin No. 98AP-561,

1999 WL 173699, *2 (Mar. 16, 1999), citing Indus. Risk Insurers v. Lorenz Equip. Co., 69
Ohio St. 3d 576, 635 N.E.2d 14.

       {¶13} The decision to dismiss an action under Civ.R. 41(B)(1) lies within the trial

court’s sound discretion. Nardelli, at *2, citing Quonset Hut, Inc. v. Ford Motor Co., 80
Ohio St. 3d 46, 47, 684 N.E.2d 319. As a general proposition, an abuse of discretion

occurs when the trial court fails to exercise sound, reasonable, and legal decision-making.

In re Guardianship of Spagnola, 195 Ohio App. 3d 719, 2011-Ohio-5602, 961 N.E.2d 730,

¶ 16 (11th Dist.). In regard to a Civ.R. 41(B)(1) dismissal with prejudice, an “abuse of

discretion will be found where the circumstances precipitating the termination were not

extreme and other less drastic alternatives were not considered.” Gooslin v. Fortado, 80
Ohio App. 3d 373, 376, 609 N.E.2d 235 (9th Dist.).

       {¶14} The facts do not warrant dismissal with prejudice.

       {¶15} Taylor-Winfield filed its supplement including the ordered documents one

day before the dismissal hearing and three days before the court dismissed the case.




                                             4
While the documents were not again provided until 35 days after the deadline, they had

already been provided to the court and Huntington as attachments to Anderson’s affidavit

before the motion for a more definite statement was even filed and before the trial court

ordered Taylor-Winfield to do so. There is no drawn out history of failure to comply with

discovery requests or orders or evidence that Taylor-Winfield or counsel were otherwise

dilatory. Moreover, Taylor-Winfield did respond to the motion to dismiss when it provided

the ordered documents.         The circumstances were not extreme, and less drastic

alternatives were available.

      {¶16} Accordingly, Taylor-Winfield’s sole assignment has merit, and the trial

court’s decision is reversed and remanded.



TIMOTHY P. CANNON, P.J.,

MARY JANE TRAPP, J.,

concur.




                                             5